Exhibit 10.2

ADDENDUM 1

TRANSITION AGREEMENT AND MUTUAL RELEASE

The parties to the Transition Agreement and Mutual Release (hereinafter, the
“Release Agreement”) dated June 13, 2017 are MOBILE MINI, INC., a Delaware
corporation, and its affiliates, parents, successors, predecessors, and
subsidiaries (collectively, “Employer”) and MARK E. FUNK (“Employee”).

Employer and Employee agree to amend Section 2(a) of the Release Agreement as
follows:

Employee’s separation from employment with Employer is effective on July 31,
2017 (the “Separation Date”).  During the period from the Effective Date through
the Separation Date (the “Transition Period”), Employee shall (i) continue to
devote his full-time and effort to the performance of his duties as Chief
Financial Officer and Executive Vice President of the Company, including
required business travel; and (ii) transition his responsibilities to such other
person(s) that the Company designates. Effective as of the Separation Date,
Employer and Employee hereby terminate the Employment Agreement and each Party
hereby releases the other Party from any further obligation under the Employment
Agreement, with the exception of the continuing obligations outlined herein.

Employer and Employee agree that Exhibit A to the Release Agreement shall be
amended to reflect the new Separation Date. An amended form of Exhibit A is
attached hereto.

All other terms and conditions of the Release Agreement shall remain the same.




--------------------------------------------------------------------------------

 

Acknowledged and agreed to by:

 

 

 

 

 

 

 

 

 

 

 

MARK E. FUNK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/  Mark E. Funk

 

DATE:  

6/12/17

 

 

MOBILE MINI, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:  

/s/  Christopher J. Miner

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

  Christopher J. Miner

 

DATE:

6/13/17

 

 

 

 

 

 

Sr. Vice President & General Counsel

 

 

 

 




--------------------------------------------------------------------------------

Exhibit A

AMENDED SECOND RELEASE

MOBILE MINI, INC., a Delaware corporation, and its affiliates, parents,
successors, predecessors, and subsidiaries (collectively, “Employer”) and MARK
E. FUNK (“Employee”) entered into a Transition Agreement and Mutual Release in
April 2017 (“Agreement”).

WHEREAS, Employee understands and agrees that he may not execute this Second
Release until after the Separation Date set forth in Addendum 1 to the Agreement
(i.e., July 31, 2017).

NOW, THEREFORE, in exchange for the consideration provided for in the Agreement,
Employee agrees as follows:  

1.General Release.

(a) Employee and heirs, executors, administrators, agents, beneficiaries,
successors in interest and assignees hereby release, waive and forever
discharge, Employer and any past, present, or future owners, shareholders,
directors, officers employees, attorneys, agents, insurers, partners,
predecessors and successors in interest, beneficiaries, executors,
administrators, personal representatives, heirs, successors, affiliates and
assigns of Employer and any other persons, firms, corporations, or entities with
which Employer has been, is now, or may hereafter be affiliated (hereinafter the
“Released Parties”), from any and all existing claims, demands, grievances, or
lawsuits, whether known or unknown, that involve or arise from the employment
relationship between Employee and Employer, or the termination of that
relationship prior to the Effective Date of this Second Release.

Without limiting in any way the foregoing general release, this release
specifically includes, but is not limited to, claims, demands, or lawsuits that
arise under any of the following laws or regulations:  Title VII of the Civil
Rights Act of 1964, as amended; Section 1981 of the Civil Rights Act of 1866;
Equal Pay Act; the Age Discrimination in Employment Act of 1967, as amended; the
Employee Retirement Income Security Act, as amended; the Americans with
Disabilities Act, as amended; the Family and Medical Leave Act, as amended; the
Worker Adjustment and Retraining Notification Act; the Fair Credit Reporting
Act; the Sarbanes-Oxley Act; the False Claims Act; the Arizona Civil Rights Act,
as amended; the Arizona Employment Protection Act, as amended; Arizona wage
statutes; the Arizona Medical Marijuana Act; any other federal, state, or local
constitution, statute, ordinance, or regulation; or any other theory of recovery
including, but not limited, to claims for breach of contract, wrongful
discharge, and any tort or other claim of personal injury. Employee’s release
includes any and all existing claims that in any way involve or arise from the
employment relationship between Employee and Employer that exist as of the
Employee’s execution of this Second Release, even if the facts and/or legal
theories supporting those claims are unknown to Employee at this time.

--------------------------------------------------------------------------------

(b)Employee agrees that he will not bring a lawsuit against Employer and
Released Parties asserting any of the claims released in this Second Release.
Employee acknowledges and agrees that this Second Release may be pled as a
complete bar to any action or suit before any court or adjudicative body with
respect to any complaint or claim arising under any federal, state, local or
other law relating to any possible claim that existed or may have existed as a
result of Employee’s employment or termination with Employer.

Nothing in this Second Release is intended to limit or impair in any way
Employee’s right to file a charge with the U.S. Equal Employment Opportunity
Commission (EEOC), National Labor Relations Board (NLRB), or any similar,
federal, state or local agencies, or Employee’s right to participate in any such
charge filed with such agencies and to recover any appropriate relief in any
such action. However, Employee waives any right to any personal recovery in any
action or proceeding that may be commenced on Employee’s behalf in any way
arising out of or relating to the matters released in this Second Release. This
Second Release shall not preclude Employee from bringing a charge or suit to
challenge the validity or enforceability of this Second Release under the Age
Discrimination in employment Act (29 U.S.C. § 620, et seq.) as amended by the
Older Workers Benefit Protection Act.

Employee affirmatively represents that he has disclosed to Employer any and all
facts of which he is aware that relate to any purported wrongdoing related to or
pertaining in any way to Employer and the Released Parties and that he is not
aware of any facts or allegations that have not been disclosed to
Employer.  Employee also affirmatively represents that he is not aware of any
claims he is not releasing through this Second Release.

(c)Employee further affirms that Employee has received all leave (paid or
unpaid) compensation, wages, bonuses, commissions and benefits that are due to
Employee by Employer under the Employment Agreement and that no other leave
(paid or unpaid) compensation, wages bonuses, commissions and/or benefits are
due to Employee under the Employment Agreement or in connection with Employee’s
employment with Employer.

(d)The waivers and releases contained herein do not waive and release any rights
Employee is precluded from waiving under any applicable law, rule or regulation.

(e)Employer hereby releases, waives and forever discharges, Employee and heirs,
executors, administrators, agents, beneficiaries, successors in interest and
assignees of and from, any and all claims growing out of, resulting from, or
connected in any way to Employee’s employment with Employer and/or Employee’s
separation from employment with the Employer.

(f)As a result of and in connection with the general statements of release of
claims above, the Parties intend that each Party is releasing, waiving and
discharging any and all claims and demands, known or unknown, and all manner of
action and actions, causes of action, suits, administrative proceedings, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, torts, trespasses,
damages, judgments, executions, warranties, claims and demands whatsoever, in
law or in equity, which each Party ever had or now has or in the future may have
against the other Party, by reason of any matter, cause or thing whatsoever
arising at any time up to the date of the  Effective Date of  this Second
Release.

--------------------------------------------------------------------------------

2.Age Discrimination in Employment Act; Older Workers Benefit Protection Act of
1990. Employee acknowledges and agrees that, by entering into this Second
Release, Employee is waiving any and all rights or claims that Employee may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”), as amended,
arising on or before the Effective Date.  Employee further expressly agrees
that:

(a)Employee is knowingly and voluntarily releasing and waiving any rights or
claims of discrimination under the ADEA, but is not waiving rights or claims
that may arise after the date Employee signs this Second Release;

(b)Employee has been given the opportunity and has in fact read this entire
Second Release and has had all questions regarding its meaning answered to
Employee’s satisfaction;

(c)Employee was advised and hereby is advised in writing to seek independent
legal advice and/or counsel of Employee’s own choosing prior to the execution of
this Second Release;

(d)Employee fully understands the contents of this Second Release and
understands that it is a FULL WAIVER OF ALL CLAIMS against the Released Parties
given in return for valuable consideration, which is in addition to anything of
value to which Employee  is already entitled; and

(e)Employee enters into this Second Release knowingly and voluntarily in
exchange for the promises referenced herein AND THAT NO OTHER REPRESENTATIONS
HAVE BEEN MADE TO EMPLOYEE TO INDUCE OR INFLUENCE EMPLOYEE’S EXECUTION OF THIS
SECOND RELEASE.

3.Periods for Considering and Revoking Agreement and Second Release.  Employee
acknowledges that he has been given at least 21 days to consider this Second
Release. Employee agrees that, if Employee signs this Second Release before the
end of the above 21-day period, Employee’s signature is intended to waive
Employee’s right to consider the Second Release for 21 days. If Employee fails
to sign this Second Release within the 21-day review period described above,
this Second Release is withdrawn. The parties agree that Employee may revoke
this Second Release at any time within seven (7) days after signing the Second
Release by written notice, delivered by certified mail, to the below address.
The parties acknowledge and agree that this Second Release is not effective or
enforceable until it is returned to Employer and the 7-day revocation period has
expired (“Effective Date”). Notice of revocation must be delivered in writing to
Employer no later than the seventh day of the revocation period to: Christopher
Miner, Senior Vice President & General Counsel, 4646 E. Van Buren, Suite 400,
Phoenix, Arizona, 85008.




--------------------------------------------------------------------------------

 

Acknowledged and agreed to by:

 

 

 

 

 

 

 

 

 

 

 

MARK E. FUNK

 

DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 